Name: 94/156/EC: Council Decision of 21 February 1994 on the accession of the Community to the Convention on the Protection of the Marine Environment of the Baltic Sea Area 1974 (Helsinki Convention)
 Type: Decision
 Subject Matter: cooperation policy;  environmental policy;  international affairs;  natural environment
 Date Published: 1994-03-16

 16.3.1994 EN Official Journal of the European Communities L 73/1 COUNCIL DECISION of 21 February 1994 on the accession of the Community to the Convention on the Protection of the Marine Environment of the Baltic Sea Area 1974 (Helsinki Convention) (94/156/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130s in conjunction with Article 228 (3), first subparagraph, thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, according to Article 130r of the Treaty, Community policy on the environment is to contribute to the following objectives: preserving, protecting and improving the quality of the environment, protecting human health and the prudent and rational utilization of natural resources; whereas, furthermore., the Community and the Member States are cooperating, within the framework of their respective jurisdictions, with third countries and the relevant international organizations; Whereas the Community has adopted measures in the area covered by the Convention on the Protection of the Marine Environment of the Baltic Sea Area 1974 (Helsinki Convention) and should act at international level in that area; Whereas the Commission has been participating as an observer in the meetings of the Baltic Marine Environment Protection Commission since 19 February 1991; Whereas the Commission has also been participating in the meetings of the ad hoc group set up to revise the Convention on the Protection of the Marine Environment of the Baltic Sea Area; Whereas the Convention on the Protection of the Marine Environment of the Baltic Sea Area has been the subject of amendments intended to permit the accession of the Community, HAS DECIDED AS FOLLOWS: Article 1 The European Community shall accede to the Convention on the Protection of the Marine Environment of the Baltic Sea Area 1974 (Helsinki Convention). The text of the Convention is attached to this Decision. Article 2 The President of the Council shall be authorized to designate the person or persons empowered to deposit the instrument of accession in accordance with Article 26 of the Convention. Done at Brussels, 21 February 1994. For the Council The President Th. PANGALOS (1) OJ No C 222, 18. 8. 1993, p. 13. (2) OJ No C 315, 22. 11. 1993. (3) OJ No C 34, 2. 2. 1994, p. 5.